Citation Nr: 0616294	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-14 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES


Entitlement to service connection for bronchitis and 
chronic obstructive pulmonary disease (COPD), claimed as 
shortness of breath, wheezing, and smothering, to include 
as due to exposure to herbicides and printing press 
chemicals.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
RO in Louisville, Kentucky, which denied the veteran's 
application to reopen a claim for service connection for 
bronchitis and chronic obstructive pulmonary disease (COPD), 
claimed as shortness of breath, wheezing, and smothering, to 
include as due to exposure to herbicides and printing press 
chemicals that had previously been denied in an unappealed 
rating board action of October 1997.  

In the veteran's substantive appeal received in April 2003, 
he requested a Central Office hearing before the Board. 
Notice of hearing was mailed in June 2003. The letter was not 
returned as undeliverable and the regularity of the mail is 
presumed. The veteran failed to appear for his November 2003 
hearing. As such, his hearing request was deemed withdrawn. 
38 C.F.R. § 20.702(e).

In December 2003 the Board granted the veteran's application 
to reopen the claim for service connection for a respiratory 
disability based on new and material evidence and remanded 
the case to the RO for de novo review of the veteran's claim 
on the merits.  The case is now before the Board for further 
appellate consideration at this time.  


FINDING OF FACT

The veteran did not develop a chronic respiratory disability 
during service or for many years thereafter and his current 
respiratory pathology, to include bronchitis and chronic 
obstructive pulmonary disease, is unrelated to service.




CONCLUSION OF LAW

Bronchitis and chronic obstructive pulmonary disease (COPD), 
claimed as shortness of breath, wheezing, and smothering, to 
include as due to exposure to herbicides and printing press 
chemicals was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131:38 C.F.R. §§ 3.303(d), 3.309 (e) 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), is codified at 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. It also includes new notification 
provisions. Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that an effective date for the award of benefits will 
be assigned if service connection is awarded. In view of the 
decision below that denies service connection for respiratory 
disability, the Court's decision in Dingess/Hartman v. 
Nicholson, supra, is moot in regard to this issue.  

In addition, the Board notes that the RO had dispatched a 
VCAA notice letter to the veteran in June 2004.  This letter, 
in conjunction with the statement of the case and 
supplemental statements of the case, described the VCAA and 
the law and regulations governing, and described the type of 
evidence necessary to establish, the veteran's current 
claims.  The June 2004 letter also informed him of who was 
responsible for obtaining what evidence. Also, this VCAA 
notice letter essentially told the veteran of the need to 
submit all relevant evidence and information in his 
possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. April 5, 2006).  In 
this case, the initial VCAA notice letter was sent to the 
appellant after the initial ratings currently being appealed. 
Since the VCAA notices came after the initial adjudication, 
the timing of the notice does not comply with the requirement 
that the notice must precede the adjudication.  However, the 
appellant has had ample opportunity to submit additional 
argument and evidence after the VCAA notice was provided and 
he was not otherwise prejudiced by the delayed VCAA notice.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131 (West 2002). Service connection may be 
granted for disease diagnosed after service providing the 
evidence establishes that it was incurred during service. 38 
C.F.R. § 3.303(d) (2003).

A veteran who served on active duty in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed to an herbicide agent unless affirmative evidence 
establishes that the veteran was not exposed to any such 
agent during service. 38 U.S.C.A. § 1116(f) (West 2002).

Service connection may be presumed for residuals of exposure 
to Agent Orange by showing two elements. First, a veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam era. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6) 
(2004). Secondly, the veteran must be diagnosed with one of 
the specific diseases listed in 38 C.F.R. § 3.309(e). Service 
connection for residuals of Agent Orange exposure also may be 
established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure.

Service connection based on herbicide exposure may also be 
established with proof of actual direct causation. Brock v. 
Brown, 10 Vet. App. 155 (1999) (vacated on other grounds 12 
Fed. Appx. 916, 2000, U.S. App. LEXIS 31888 (2000)); see 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The service medical records contained no findings or 
diagnosis indicative of a chronic respiratory disability.  
The record also showed that the veteran's military duties 
involved the repair of reproduction machinery repair.  Post 
service clinical records documented treatment for bronchitis 
beginning in the 1980s, many years after service discharge.  
Moreover, a diagnosis of chronic obstructive pulmonary 
disease was not demonstrated until the 1990s.  The record 
also includes a November 2002 statement from a private 
physician indicating that the veteran had a history of 
exposure to chemicals such as potassium hydroxide, ammonium 
thiosulfate, methyl alcohol, formaldehyde, and ink, which was 
related to his current diagnosis of chemical pneumonitis.  

However, after a VA examination in August 2004, conducted in 
conjunction with a review of the claims folder, the diagnosis 
was, essentially, mild to minimal interstitial changes seen 
on x-ray.  It was opined that most of the veteran's 
respiratory symptoms were due to a heart condition that 
resulted in shortness of breath.  While the examiner did 
diagnose reactive airways disease, it was said that there was 
no current diagnoses of chronic obstructive pulmonary 
disease, bronchitis, asthma, or emphysema.  The previous 
history of exposure to chemicals such as potassium hydroxide, 
ammonium thiosulfate, methyl alcohol, formaldehyde, and ink 
was noted, but the VA examiner said that exhaustive research 
in the relevant literature failed to indicate that any of 
these substances caused chemical pneumonitis.  Moreover, the 
record does not demonstrate that the veteran has any lung 
pathology listed in the law as being presumptively associated 
with herbicide exposure. 38 C.F.R. § 3.309(e), and also the 
evidence does not otherwise demonstrate a relationship 
between service and any demonstrated respiratory pathology.  

In view of the above, the Board concludes that the record 
does not demonstrate that the veteran has respiratory 
disability incurred in or aggravated by service or otherwise 
related to his military service.  Therefore, service 
connection for bronchitis and chronic obstructive pulmonary 
disease (COPD), claimed as shortness of breath, wheezing, and 
smothering, to include as due to exposure to herbicides and 
printing press chemicals, must be denied.


ORDER

Entitlement to service connection for bronchitis and 
chronic obstructive pulmonary disease (COPD), claimed as 
shortness of breath, wheezing, and smothering, to include 
as due to exposure to herbicides and printing press 
chemicals is denied.  




______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


